TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00564-CR


Mark Anthony Holland, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 62,484, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

A jury found appellant guilty of possessing more than four grams of cocaine with
intent to deliver.  See Tex. Health & Safety Code Ann. § 481.112 (West 2003).  The jury assessed
punishment, enhanced by two previous felony convictions, at forty years' imprisonment.
The primary issue at trial was the propriety of the search that resulted in the seizure
of the contraband.  Both at a pretrial suppression hearing and at trial, Trooper Abraham Gonzales
testified that the car being driven by appellant was stopped for speeding.  When he approached
appellant's car on foot, Gonzales smelled unburned marihuana.  Gonzales testified that he asked for
and was given appellant's consent to search the vehicle.  Before conducting the search, Gonzales
frisked appellant for safety and discovered the cocaine.  A quantity of marihuana was found inside
the car.
Appellant also testified at both the hearing and the trial.  Appellant denied that he was
speeding.  He also testified that, after he stopped his car, the officer approached him with his service
weapon drawn.  Appellant denied giving Gonzales consent to search.
The trial court overruled the motion to suppress and made written findings of fact that
are consistent with the officer's testimony.  At trial, the court's jury charge included an article 38.23
instruction.  See Tex. Code Crim. Proc. Ann. art. 38.23(a) (West 2005).  The jury was told that it was
not to consider the evidence seized by the officer if it had a reasonable doubt as to whether appellant
was speeding, the officer smelled marihuana, or appellant consented to the search.  By convicting
appellant, the jury implicitly found against him on these issues.
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  After receiving a copy of counsel's brief and
examining the appellate record, appellant submitted a written response.
We have reviewed the record, counsel's brief, and appellant's written response.  We
agree with counsel that the appeal is frivolous and without merit.  We find nothing in the record that
might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.
 

				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   January 29, 2009
Do Not Publish